Name: Commission Implementing Decision (EU) 2019/1254 of 22 July 2019 on harmonised standards on the safety of toys drafted in support of Directive 2009/48/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  European organisations;  miscellaneous industries;  consumption
 Date Published: 2019-07-23

 23.7.2019 EN Official Journal of the European Union L 195/43 COMMISSION IMPLEMENTING DECISION (EU) 2019/1254 of 22 July 2019 on harmonised standards on the safety of toys drafted in support of Directive 2009/48/EC of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1), and in particular Article 10(6) thereof, Whereas: (1) In accordance with Article 13 of Directive 2009/48/EC of the European Parliament and of the Council (2), toys which are in conformity with harmonised standards or parts thereof, the references of which have been published in the Official Journal of the European Union, are to be presumed to be in conformity with the requirements covered by those standards or parts thereof set out in Article 10 and Annex II to that Directive. (2) By letter M/445 of 9 July 2009 the Commission made a request to the European Committee for Standardisation (CEN) and the European Committee for Electrotechnical Standardisation (Cenelec) for the drafting of new and the revision of existing harmonised standards in support of Directive 2009/48/EC. Directive 2009/48/EC lays down, in point 11 of Part I of Annex II thereto, specific safety requirements for activity toys. (3) Trampolines are toys for domestic use in which the support structure remains stationary while the activity is taking place and which are primarily intended for children to perform the activity of jumping. Therefore, they are activity toys within the meaning of point (21) of Article 3 of Directive 2009/48/EC. (4) On the basis of the request M/445 of 9 July 2009, CEN revised harmonised standard EN 71-14:2014+A1:2017 on trampolines for domestic use, the reference to which has been published in the Official Journal of the European Union (3), in order to also ensure the safety of in-ground (buried) trampolines that are increasingly being placed on the market. This resulted in the adoption of harmonised standard EN 71-14:2018 on trampolines for domestic use. (5) The Commission together with CEN has assessed whether harmonised standard EN 71-14:2018 on trampolines for domestic use drafted by CEN complies with the request M/445 of 9 July 2009. (6) Harmonised standard EN 71-14:2018 satisfies the requirements which it aims to cover and which are set out in Directive 2009/48/EC. It is therefore appropriate to publish the reference of that standard in the Official Journal of the European Union. (7) Harmonised standard EN 71-14:2018 replaces harmonised standard EN 71-14:2014+A1:2017. It is therefore necessary to withdraw the reference to that standard from the Official Journal of the European Union. In order to afford toy manufacturers sufficient time to adapt their products to the revised specifications in harmonised standard EN 71-14:2018, it is necessary to defer the withdrawal of the reference to harmonised standard EN 71-14:2014+A1:2017. (8) Compliance with a harmonised standard confers a presumption of conformity with the corresponding essential requirements set out in Union harmonisation legislation from the date of publication of the reference of such standard in the Official Journal of the European Union. This Decision should therefore enter into force on the date of its publication, HAS ADOPTED THIS DECISION: Article 1 The reference to the harmonised standard on the safety of toys drafted in support of Directive 2009/48/EC, listed in Annex I to this Decision, is hereby published in the Official Journal of the European Union. Article 2 The reference to the harmonised standard on the safety of toys drafted in support of Directive 2009/48/EC, listed in Annex II to this Decision, is hereby withdrawn from the Official Journal of the European Union as from the date set out in that Annex. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 22 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 12. (2) Directive 2009/48/EC of the European Parliament and of the Council of 18 June 2009 on the safety of toys (OJ L 170, 30.6.2009, p. 1). (3) OJ C 282, 10.8.2018, p. 3. ANNEX I No Reference of the standard 1. EN 71-14:2018 Safety of toys  Part 14: Trampolines for domestic use ANNEX II No Reference of the standard Date of withdrawal 1. EN 71-14:2014+A1:2017 Safety of toys  Part 14: Trampolines for domestic use 22 January 2020